DETAILED ACTION
	The following action is in response to the amendment filed for application 17/126,398 filed on April 22, 2022.
	Applicant has amended the previous claim 9 to now depend upon a previously withdrawn claim.  Based on applicant’s previous election, the application will be treated in its prior form (pre-amendment claims form December 18, 2020).  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 22, 2021.
	Please Note:  Applicant listed claim 3 as being able to read on the elected species (Fig. 3).  It can be shown, however that the shift signal that “is transmitted within a predetermined time period” is directed to the species of Fig. 4 (Also see paragraphs 32-37 of the specification explaining the elected species (Fig. 3) and paragraph 40 discussing the predetermined time period for the species of Fig. 4).
	Applicant argues that the election/restriction is improper because:
The species share a common inventive concept.
The species are similar enough to where a search for all the species would not present a significant burden to the examiner. 
With regard to the first argument, as noted in the rejection below, the generic independent claim is not in condition for allowance and therefore does not have an inventive concept.
With regard to the second argument, the different species may share a similar objective, but the controls are different.  This would require searches in different areas and well as distinct text searches. Applicant’s arguments have been considered, but are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 9, on the last line, the shift operation device is claimed to include different devices.  It is believed applicant is attempting to claim “the shift operation device includes one of a button type, a dial type and a lever type.”  It is suggested applicant amend d the claim accordingly.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henneken ‘308 (from IDS).  With regard to claim 9, Henneken teaches a method for transmitting shift signals of an electronic shift system, the method comprising: transmitting, by a shift operation device 5 , a shift signal generated at a time of operating the shift operation device, to a transmission control unit 2, wherein the shift operation device is configured so that one shift stage and one shift signal among the shift signals are matched one to one and transmits the shift signals which are each individually separated according to shifting stages; and performing, by the TCU, a shifting of a transmission 3, according to the transmitted shift signal, wherein the shift operation device includes one of a button type, a dial type, and a lever type 5.



Response to Arguments
Applicant’s arguments with regard to the Henneken ‘308 are moot since they are based on non-elected withdrawn claims.  
Based on applicant’s response, it is suggested applicant file a RCE with a new elected species (either Fig. 4 or 5).  If applicant elected Figure 4 and filed the same amendments to the claims as on April 22, 2022, then claims 4 and 9 would be considered and claims 5-8 and 10 would be withdrawn.  If applicant elected Figure 5, then claims 5-8 and 10 would be considered and claims 4 and 9 would be withdrawn.
Applicant is also free to add a new claim that is generic to the embodiments of both Figures 4 and 5, elect a species, and the dependent claims drawn to the non-elected species would with withdrawn. However, if the generic claim was in condition for allowance, the dependent claims would be rejoined.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	







Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 17, 2022